Citation Nr: 0701457	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  01-00 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for the residuals of 
exposure to CS gas.

2.	Entitlement to service connection for myasthenia gravis.

3.	Entitlement to service connection for circulatory 
problems.

4.	Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
low back disability.

5.	Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
migraine headaches.

6.	Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
lower extremity disorder.

7.	Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
respiratory disorder. 

8.	Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
vision disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1979 to 
February 1986.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions  of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.  In a 
January 2000 decision, the RO denied claims for service 
connection for myasthenia gravis, and residuals of exposure 
to CS gas ("tear gas"). It was also determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for mental illness, with memory lapse.     
Then through a June 2000 decision, the RO denied service 
connection for circulatory problems.  That same decision 
further denied petitions to reopen claims for service 
connection for various claimed disorders -- inclusive of a 
lower back disorder, migraine headaches, condition of the 
lower extremities, respiratory disorder, and vision disorder.    




Through his January 2001 substantive appeal (VA Form 9), the 
veteran requested   a hearing before a Veterans Law Judge 
(VLJ) of the Board in Washington, D.C.  While the requested 
hearing was scheduled for October 2002, the veteran later 
cancelled it in advance of the hearing date.  See 38 C.F.R. 
§ 20.702(e) (2006).

In November 2002 the Board issued a decision which reopened 
the claim for service connection for a psychiatric disorder.  
Concerning the underlying claim    for service connection for 
that condition on the merits, as well as remaining claims on 
appeal, the Board undertook additional development of these 
matters pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  However, 
in May 2003, the U. S. Court of Appeals for the Federal 
Circuit (Federal Circuit) in Disabled American Veterans (DAV) 
v. Secretary of Veterans Affairs (Secretary), 327 F.3d 1339 
(Fed. Cir. 2003) invalidated the portion of 38 C.F.R. § 19.9 
providing that the Board could develop and consider 
additional evidence without having to remand the case to the 
RO.  Consequently, in November 2003, the Board remanded the 
case to the RO (via the Appeals Management Center (AMC)) to 
consider any additional evidence that had been obtained, and 
to readjudicate the claims on appeal.  On completion of the 
requested development, the AMC continued the denial of the 
veteran's claims  (as indicated through its April 2005 
supplemental statement of the case (SSOC)), and returned the 
case to the Board.  

During the pendency of the appeal, in April 2005, the RO 
granted service connection for depression, with an initial 50 
percent evaluation, effective as of March 28, 1997.  This 
decision represents a favorable determination on the merits 
with respect to the claim previously on appeal for service 
connection for a psychiatric disorder.  The veteran has also 
since filed a claim for an earlier effective date for the 
award of service connection (in his May 2005 correspondence), 
as to which there is the AMC's addendum to the file 
reflecting that such issue has been appropriately referred to 
the RO for initial adjudication.   




At present, a decision may be rendered on the veteran's 
claims for service connection for myasthenia gravis, and for 
circulatory problems.  Unfortunately, however, the remaining 
claim for service connection for residuals of exposure to  CS 
gas, and the petitions to reopen several previously denied 
claims (low back disability, migraine headaches, and 
additional claimed conditions) must again be remanded to the 
RO via the AMC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.	The veteran has received comprehensive notice regarding 
the evidence needed to substantiate the claims for service 
connection for myasthenia gravis, and circulatory problems, 
including an explanation of whose responsibility -- his or 
VA's, it was to obtain that evidence and information.  
Moreover, all relevant evidence necessary for a fair 
disposition of these matters has been obtained.

2.	An October 2004 VA neurological examiner has opined that 
the veteran's myasthenia gravis condition does not have an 
apparent relationship with any previous exposure to CS gas, 
and instead is most likely related to an enlarged thymus 
gland.  There is no competent evidence of record which 
otherwise suggests that myasthenia gravis has a medical 
relationship to service.     

3.	There is no competent evidence which establishes that the 
veteran currently has a disorder of the circulatory system.  









CONCLUSIONS OF LAW

1.	The veteran's myasthenia gravis condition was not incurred 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103A, 5107            (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 
(2006).

2.	The veteran does not have a disorder of the circulatory 
system that was incurred or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107    (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).







During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.



As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

For the purpose of providing the veteran with content-
specific VCAA notice pertaining to the claim he intends to 
establish, he was been afforded with several comprehensive 
notice documents including the RO's March 2001 
correspondence, the AMC's March and April 2004 letters, and 
the September 2000 SOC and subsequent SSOCs.  Based upon this 
documentation, the criteria for satisfactory VCAA notice as 
defined in the Pelegrini II decision have effectively been 
met.   

To this effect, the RO's March 2001 notice correspondence set 
forth an explanation as to the general requirements for a 
valid claim for service connection.  Also, the April 2005 
SSOC described the additional evidence needed in this 
instance to support the veteran's claims, consisting of that 
which demonstrated the presence of a medical nexus to 
service.  This document further included citation to 38 
C.F.R.      § 3.159, the regulation that sets forth the 
procedures by which VA will assist a claimant in the 
development of a claim for compensation benefits.  So the 
first criteria under Pelegrini II that the claimant is 
informed of the additional evidence required to substantiate 
his claims has been met.  

Regarding the second and third elements of the Pelegrini II 
analysis, the veteran  has also been placed on notice as to 
the mutual obligation between VA and himself to obtain all 
further relevant evidence to the disposition of his claims.  
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  The 
March 2001 correspondence informed him that VA would 
undertake reasonable efforts to assist in obtaining any 
additional remaining medical records, employment records, or 
other Federal records.  The March and April 2004 letters 
contained substantially similar notice information.  In 
particular, the     March 2004 letter also included a request 
that the veteran complete and return the enclosed copies of 
VA Form 21-4142 (Authorization and Consent to Release of 
Information), with respect to various private treatment 
providers he had previously mentioned by name, and other 
relevant sources of medical evidence.
Hence, the veteran has received comprehensive notice 
concerning the first three components of VCAA notice as set 
forth in Pelegrini II.  See also, 38 C.F.R.           § 
3.159(b)(1).  While the foregoing documents did not include 
specific mention of the fourth and final element of 
satisfactory notice, the veteran has been provided with 
sufficient explanation on how to provide further relevant 
evidence, such that the intended purpose of this element of 
VCAA notice was nonetheless met.

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  The Board is bound by 
the precedent opinions of VA's General Counsel, as the chief 
legal officer for the Department.  38 U.S.C.A. § 7104(c) 
(West 2002).

Here, although the above notice documents did not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that the veteran was otherwise fully notified of 
the need to give VA any evidence pertaining to his claims.         
The March 2004 correspondence included a request that if 
there was any other evidence or information which the veteran 
believed would support his claims to please inform the RO of 
this, and that if he had such evidence in his possession to 
send it to that agency.  So a more generalized request with 
the precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice him, and thus, the Board finds this to be harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, No. 02-
1077 (December 21, 2006). 

Note also that, although the veteran was not provided notice 
of the type of   evidence necessary to establish a disability 
rating or effective date for his claimed myasthenia gravis 
and circulatory problems, this was nonprejudicial.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction (AOJ, i.e., RO),       the 
Board must consider whether the veteran has been prejudiced 
thereby).  This is because, since the Board will conclude 
below that the preponderance of the evidence is against his 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

In addition to the above-referenced criteria pertaining to 
the content of the notice provided, it is also essential that 
the relevant notice information was timely sent.    In 
Pelegrini II, the Court defined timely notice as consisting 
of a sequence of events in which the initial notice precedes 
the initial adjudication of the claim under review.  See 
18 Vet. App. at 119-20.  Here, relevant VCAA notice letters 
were   each provided to the veteran subsequent to the 
issuance of the January 2000 and June 2000 rating decisions 
on appeal.  Admittedly, this would not meet the definition 
set forth as to timely notice.  See, too, 38 U.S.C.A. § 
5103(a);                 38 C.F.R. § 3.159(b)(1).  

This notwithstanding, however, sufficient action has 
nonetheless been taken to inform the veteran of the 
procedures for the development of his claims, such that any 
defect in the timing of the notice has not detrimentally 
affected the adjudication of the claims.  Following issuance 
of the April 2004 VCAA letter, the veteran completed several 
authorization forms for private treatment records, and the 
AMC obtained the requested records from these identified 
sources.  Records pertaining to his treatment history at the 
Columbia VA Medical Center (VAMC) since service discharge 
were also obtained.  The veteran has also been provided the 
opportunity to submit additional evidence and information 
concerning his claims, and has submitted several personal 
statements.  For these reasons, the Board finds that 
regardless of the timing of the subsequent VCAA notice 
letter, the veteran has been afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA."  See Mayfield, 19 Vet. App. at 128, 
reversed and remanded,   444 F.3d 1328 (Fed. Cir. 2006), 
affirmed, No. 02-1077 (December 21, 2006). 

Furthermore, in considering and adjudicating the veteran's 
claims on appeal,           VA has undertaken appropriate 
action to comply with the duty to assist him.       This has 
included obtaining the veteran's service medical records 
(SMRs),     service personnel records, and outpatient and 
hospitalization records from the Columbia VAMC.  Treatment 
records have likewise been acquired from several private 
facilities from which the veteran has authorized VA to obtain 
this information.  He has also undergone VA examinations in 
connection with the claims on appeal.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  To support his claims, 
the veteran has provided private clinical records from 
sources in addition to those noted above, and various 
personal statements.  As indicated, although he previously 
requested a hearing before a VLJ of the Board in Washington, 
D.C.,     he later cancelled the hearing in advance of the 
scheduled date.  See 38 C.F.R.         § 20.702(e).

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.








Governing Law, Regulations and Analysis

Service connection may be granted for any current disability 
that is the result of     a disease contracted or an injury 
sustained while on active duty in the military. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).

Certain conditions involving what are generally recognized 
as diseases of               a chronic nature, such as 
myasthenia gravis, will be presumed to have been incurred in 
service if manifested to a compensable degree within one 
year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).

In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 






A.	Myasthenia Gravis

In reviewing the pertinent history as to the veteran's 
claimed myasthenia gravis,   the underlying medical diagnosis 
of that condition itself is established, and hence    it is 
the remaining inquiry as to a potential causal relationship 
of the condition to service (i.e., medical nexus) which is 
dispositive in this case.  On the initial subject of a 
medical diagnosis, there are private clinical records that 
indicate a preliminary diagnosis of myasthenia gravis in 
1995.  A February 1997 neurologist's report provides an 
impression of probably myasthenia gravis at that time, mostly 
confined to the ocular system with ptosis and double vision.  
The October 2004 VA neurological examination presents a 
similar diagnosis.  

The existence of a current diagnosis having been shown, 
preliminary consideration is necessary as to whether the 
veteran's myasthenia gravis meets the criteria for a chronic 
condition presumed to be service-related.  Here, the earliest 
diagnosis of record is from the above-referenced February 
1997 private neurologist's letter, which identified the 
initial onset of symptoms over the previous year.                   
The October 2004 neurological examination report also noted 
the veteran's own history of an initial diagnosis in 1992.  
So the evidence does not demonstrate that myasthenia gravis 
had manifested to a compensable degree (i.e., 10 percent) 
within the first year post-service, such that it may be 
presumed to have been incurred therein.  See 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

It remains to be established then whether the current 
diagnosed myasthenia gravis  is found by competent evidence 
to be attributable to the veteran's service.               
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."); 38 C.F.R. § 3.303(d).  See, too, 
Hickson v. West,                   12 Vet. App. 247, 253 
(1999).  The veteran's claimed condition may be considered 
service-related if due to one or more incidents occurring in 
the line of duty of his active military service.  See 38 
C.F.R. § 3.1, 3.303(a).  In this instance, the veteran has 
also alleged that he had exposure to CS gas during a 1982 
incident in service which caused or contributed to subsequent 
onset of myasthenia gravis, and this incident described will 
warrant specific consideration as a basis of entitlement. 
Specifically, he states that during training exercise at a 
military base in then          West-Germany, another 
serviceman intentionally threw a tear gas canister into the 
tent in which he and other soldiers were stationed.  So the 
consideration of the  nexus issue should encompass both this 
alleged incident, and any other potential foundation for an 
etiological relationship to service.  

The evidence of record obtained thus far as to the likely 
etiology of myasthenia gravis, consists primarily of the 
veteran's October 2004 VA neurological examination, which 
considered the likelihood of the effect of CS gas exposure as 
described as a contributing factor to this condition.  The 
examiner observed at that time that the veteran had some 
continued symptoms of myasthenia gravis affecting his visual 
acuity on an intermittent basis.  There was a right eye 
ptosis.            Ocular motility was full, and pupil 
responses were normal.  Further evaluation revealed a thymus 
tumor which had not yet been removed.  In reference to the 
etiology of myasthenia gravis, the physician stated that this 
was an autoimmune disease most likely related to the 
veteran's enlarged thymus gland, or least was a reflection of 
autoimmunity.  Also stated was that there was no reason to 
suspect that myasthenia gravis had any bearing whatsoever on 
exposure to CS gas.   

This opinion clearly refutes the possibility that myasthenia 
gravis had an origin related to CS gas exposure, and this 
conclusion has been presented on the basis of an objective 
examination and comprehensive review of the medical history                
(as reflected in an addendum shortly thereafter, that the 
examiner's opinion           had not changed following review 
of the claims file).  See Prejean v. West,            13 Vet. 
App. 444, 448-9 (2000) (the factors for assessing the 
probative value of     an opinion on the question of medical 
nexus include the physician's access to the claims file and 
the thoroughness and detail of the opinion); Black v. Brown,             
5 Vet. App. 177, 180 (1993).  It should also be noted that 
the underlying premise of the occurrence of exposure to CS 
gas itself has not been confirmed through SMRs, personnel 
records, or other competent sources of information.  When 
taking in to account for the sake of argument that CS gas 
exposure did occur as described, however, the above opinion 
demonstrates that it is not a likely causative factor for the 
condition claimed.
Additionally, the record does not otherwise establish that 
the claimed diagnosed condition is due to any other event in 
service than CS gas exposure.  The veteran's SMRs in this 
respect do not document the onset of or suspected diagnosis 
of a neurological condition.  The more recent post-service 
records involve the current evaluation and treatment of 
myasthenia gravis, and do not discuss the etiology of  the 
same.  The finding of the October 2004 VA examiner that this 
condition was probably related to an enlarged thymus gland or 
autoimmunity, also indicates a more likely cause of the 
claimed condition that is other than a service-related 
manifestation.     

B.	Disorder of the Circulatory System

The initial requirement for establishing a valid claim for 
service connection   consists of evidence of a current 
disability, as mentioned, and with regard to the veteran's 
claimed circulatory system problems, this objective criterion 
has not   been met.  As the basis for this claim, the veteran 
has described experiencing a complication in service from 
wearing military boots, which caused him to develop poor 
circulation problems around the area of the shin after having 
worn them during various training exercises.  Having 
considered the medical evidence of post-service treatment, 
however, unfortunately there is no physician's assessment of 
or finding indicating the presence of the claimed disability.  

The veteran has recently undergone a VA general medical 
examination                  (in accordance with the Board's 
November 2003 remand directive), which showed no apparent 
abnormalities of the circulatory system.  Physical 
examination pertaining to the cardiovascular system in 
particular showed no lower extremity edema, or carotid 
bruits.  Pulses were 2+ and equal bilaterally in all 
extremities      at that time.  Also, records of evaluation 
and treatment from prior to that time       did not show 
relevant symptomatology.  The report of a March 2001 general 
consultation at the Columbia VAMC indicated as to the 
cardiovascular system,    that there was no history of pedal 
edema, or cardiac disease.  There was some     joint pain 
noted to have affected the legs bilaterally around this same 
time period, and that was aggravated by cold weather, 
although not any corresponding report of confirmed or 
suspected cardiovascular problems.  An earlier December 1998 
treatment record showed a complaint of nerve problems, 
although both range of motion and circulation in the arms and 
legs were good.  It further warrants mention that the SMRs 
are generally absent for evidence of a circulatory system 
condition, which although still during service, would at 
least show a clinical history of a pattern of relevant 
symptomatology.

Under VA law, service connection may be granted only where it 
has been established the veteran has a current disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  See 
also Brammer v. Derwinski, 3 Vet. App. 223,  225 (1992) 
("Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. § 1110 
(formerly § 310)).  In the absence of proof of present 
disability there can be no valid claim.").  See, too, 
Degmetich v. Brown,               104 F.3d 1328 (1997); 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Accordingly, there is no competent medical evidence 
indicating that the veteran's presently has a disorder of the 
circulatory system.  In the absence of medical evidence of 
this condition, it logically follows that there is no need to 
consider whether the veteran has any claimed circulatory 
disorder associated with service. 















C.	Conclusion

The Board has taken into consideration the veteran's 
assertions in adjudicating his appeal.  However, since he is 
a layman, he does not have the necessary training and/or 
expertise to give a probative opinion on a medical question -
- including the current diagnosis of a disability, or whether 
a previously diagnosed disorder is due to his military 
service.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993);    
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

For these reasons and bases, the preponderance of the 
evidence weighs against     the veteran's claims for service 
connection for myasthenia gravis, and           circulatory 
problems.  So the benefit-of-the-doubt doctrine is not for 
application, and the claims must be denied. 38 U.S.C.A. 
5107(b); 38 C.F.R. § 3.102.               See also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for myasthenia gravis is 
denied.

The claim for service connection for circulatory problems is 
denied.













REMAND

Initially, as mentioned, the VCAA was signed into law 
effective November 9, 2000, and it prescribed several 
requirements regarding VA's duties to notify and assist a 
claimant with the evidentiary development of a pending claim 
for compensation or other benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2006).

And as also alluded to, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim:  (1) veteran status; 
(2) existence of a disability;          (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  

The veteran thus far has received comprehensive notice with 
regard to many of the essential provisions of the VCAA's duty 
to notify and assist, including the general type of 
additional evidence necessary to substantiate his claims, and 
the mutual obligation between VA and himself to obtain 
further evidence.  See Quartuccio v. Principi, 16 Vet. App. 
at 186-87.  But he has not yet received notice of the 
disability rating and effective date elements of his claims, 
in accordance with the holding in Dingess/Hartman.  So he 
should be provided a supplemental notice letter that includes 
a discussion of these specific elements.

Furthermore, as pertaining to each of his petitions to reopen 
previously denied claims, the Court has recently set forth 
significant precedent caselaw with regard   to VCAA notice 
that must be provided in connection with a petition to 
reopen,    and of which the veteran has not yet been 
provided. 





In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in providing a claimant with notice of the legal 
requirement of "new" and "material" evidence     as the 
pre-requisite for reopening a previously denied claim, the 
content of the VCAA notice issued must inform him of the 
"unique character of evidence that must be presented" in 
order to reopen the denied claim in that case -- including 
with respect to each legal requirement that must be 
established to warrant entitlement to the benefit sought.  In 
providing notification of the requirement of "material" 
evidence, VA must consider the basis for the previous denial 
and provide a notice letter describing what evidence would be 
needed to substantiate the element or elements found 
insufficient in the previous denial (including the general 
"elements" of a valid claim for service connection of 
evidence of a current disability, competent evidence of in-
service incurrence or aggravation, and a medical nexus 
between the current disability and service, as defined in 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table)).  Additionally, it is required 
that the claimant receive information as to the definition of 
"new" evidence with reference to his claim.  

The Court further held in the Kent decision that failure to 
describe what would constitute "material" evidence in 
almost all circumstances will have a prejudicial effect upon 
the adjudication of the claim, and thus, the absence of such 
information would not be harmless error.  However, the 
failure to notify a claimant of the need to provide "new" 
evidence would not have a prejudicial effect on the outcome 
of a petition to reopen, in the specific instance where that 
claim was previously denied on the basis of an element for 
which no evidence had previously been submitted, since any 
evidence submitted would by definition be new.

In this instance, the RO originally decided each of the 
claims which the veteran now is attempting to reopen through 
a September 1986 rating decision denying service connection 
for a low back injury (and residuals therefrom) and 
headaches, and  April 1997 decision denying service 
connection for a lower extremities condition, respiratory 
disorder, and visual disorder.  With respect to each denial, 
the underlying decisional basis was identical, that of the 
absence of evidence of a    nexus between the claimed 
disability and military service.  So in accordance with the 
holding in Kent, the veteran must received adequate VCAA 
notice informing him that "material" evidence to 
substantiate his claim is that which tends to prove the 
medical nexus element, and that "new" evidence consists of 
additional evidence not previously of record on this 
essential element.  As mentioned, the absence of an 
explanation of what constitutes "material" evidence, in 
particular, is presumed to have a prejudicial effect upon the 
adjudication process.  Hence, on remand,          the 
supplemental VCAA notice letter provided to the veteran must 
include a      case-specific definition of "new and 
material" evidence as it pertains to each of    his 
petitions to reopen.

Finally, the eventual disposition of these matters for which 
new and material evidence must first be presented, may also 
substantially affect the resolution of the additional claim 
for residuals of exposure to CS gas (for an unspecified 
condition, in contrast to the foregoing claim for a 
myasthenia gravis condition).  The petition to reopen claims 
for service connection for migraine headaches, respiratory 
disorder and vision disorder, in particular, have an alleged 
basis in previous contact with   CS gas during service, and 
it is conceivable that evidence received in connection with 
these issues could help show that the underlying exposure 
occurred.  So these issues are inextricably intertwined.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The 
original claim for service connection for residuals of CS gas 
exposure must therefore be considered in conjunction with the 
veteran's petitions to reopen, to avoid piecemeal 
adjudication of these issues with common parameters.           
See, e.g., Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 












Accordingly, these claims are REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.	Prior to any further adjudication of 
the claim for service connection for 
residuals of CS gas exposure, and 
petitions to reopen previously denied 
claims,    send the veteran another 
VCAA letter in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and all other applicable 
legal precedent.  This additional 
letter, consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), 
must include an explanation of the 
information or evidence needed to 
establish a disability rating and 
effective date for the veteran's 
claims, as recently outlined by the 
Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

Moreover, this correspondence should 
provide the veteran with a detailed and 
case-specific definition of the 
requirement of "new and material 
evidence" as it pertains to his 
petitions to reopen claims for service 
connection for a low back disability, 
migraine headaches, condition of the 
lower extremities,              
respiratory disorder and vision 
disorder, as required  by the Court's 
holding in Kent v. Nicholson,              
20 Vet. App. 1 (2006).

2.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  Stegall v. West, 11 
Vet. App. 268 (1998).


3.	Then readjudicate the claim for 
service connection for residuals of CS 
gas exposure, and petitions to reopen 
previously denied claims for service 
connection for a low back disability, 
migraine headaches, condition of the 
lower extremities,              
respiratory disorder and vision 
disorder, in light of  any additional 
evidence obtained.  If the claims are 
not granted to his satisfaction, 
prepare another SSOC and send it to him 
and his representative.  Give them time 
to respond before returning the claim 
to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




 Department of Veterans Affairs


